                                                                                                                                 United States District Court
                                                                                                                                   Southern District of Texas

                                                                                                                                       ENTERED
                                                                                                                                    February 12, 2019
                                         UNITED STATES DISTRICT COURT
                                                                                                                                   David J. Bradley, Clerk
                                          SOUTHERN DISTRICT OF TEXAS
                                              MCALLEN DIVISION

CARROLL RAY LYNN JR,                                                      §
                                                                          §
                                                                          §
VS.                                                                       § CIVIL ACTION NO. M-18-162
                                                                          §
LORIE DAVIS,                                                              §


                        ORDER ADOPTING REPORT AND RECOMMENDATION
           Pending before the Court is Petitioner Carroll Ray Lynn’s Motion for Class Action
Certification, which had been referred to the Magistrate Court for a report and recommendation.
On January 28, 2019, the Magistrate Court issued the Report and Recommendation,
recommending that Petitioner’s motion for class action certification be denied. The time for
filing objections has passed and no objections have been filed. However, Petitioner has filed a
motion requesting the case remain on the docket as a 28 U.S.C. § 2254 motion. The disposition
of the motion for class action certification does not dispose of anything other than that motion.
Thus, the case remains on the docket.
           As to the Magistrate Judge’s Report and Recommendation, pursuant to Federal Rule of
Civil Procedure 72(b), the Court has reviewed the Report and Recommendation for clear error. 1
Finding no clear error, the Court adopts the Report and Recommendation in its entirety.
Accordingly, it is hereby ORDERED that Petitioner’s Motion for Class Action Certification is
DENIED.
           IT IS SO ORDERED.
           DONE at McAllen, Texas, this 12th day of February, 2019.
                                                                          ___________________________________
                                                                          Micaela Alvarez
                                                                          United States District Judge


1
 As noted by the Fifth Circuit, “[t]he advisory committee’s note to Rule 72(b) states that, ‘[w]hen no timely objection is filed, the [district] court
need only satisfy itself that there is no clear error on the face of the record in order to accept the recommendation.’” Douglas v. United Servs.
Auto. Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996) (quoting FED. R. CIV. P. 72(b) advisory committee’s note (1983)) superceded by statute on other
grounds by 28 U.S.C. § 636(b)(1), as stated in ACS Recovery Servs., Inc. v. Griffin, No. 11-40446, 2012 WL 1071216, at *7 n.5 (5th Cir. Apr. 2,
2012).



1/1
